
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2617
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 38, United States Code, to
		  codify increases in the rates of compensation for veterans with
		  service-connected disabilities and the rates of dependency and indemnity
		  compensation for the survivors of certain disabled veterans that were effective
		  as of December 1, 2007, to provide for an increase in the rates of such
		  compensation effective December 1, 2008, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Compensation Cost-of-Living
			 Adjustment Act of 2008.
		2.Increase in rates of disability
			 compensation and dependency and indemnity compensation
			(a)Rate adjustmentEffective on December 1, 2008, the
			 Secretary of Veterans Affairs shall increase, in accordance with subsection
			 (c), the dollar amounts in effect on November 30, 2008, for the payment of
			 disability compensation and dependency and indemnity compensation under the
			 provisions specified in subsection (b).
			(b)Amounts To be increasedThe dollar amounts to be increased pursuant
			 to subsection (a) are the following:
				(1)Wartime disability
			 compensationEach of the
			 dollar amounts under section 1114 of title 38, United States Code.
				(2)Additional compensation for
			 dependentsEach of the dollar
			 amounts under section 1115(1) of such title.
				(3)Clothing allowanceThe dollar amount under section 1162 of
			 such title.
				(4)Dependency and indemnity compensation to
			 surviving spouseEach of the
			 dollar amounts under subsections (a) through (d) of section 1311 of such
			 title.
				(5)Dependency and indemnity compensation to
			 childrenEach of the dollar
			 amounts under sections 1313(a) and 1314 of such title.
				(c)Determination of increase
				(1)PercentageExcept as provided in paragraph (2), each
			 dollar amount described in subsection (b) shall be increased by the same
			 percentage as the percentage by which benefit amounts payable under title II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.) are increased effective December 1, 2008, as a result of a
			 determination under section 215(i) of such Act (42 U.S.C. 415(i)).
				(2)RoundingEach dollar amount increased under
			 paragraph (1), if not a whole dollar amount, shall be rounded to the next lower
			 whole dollar amount.
				(d)Special ruleThe Secretary of Veterans Affairs may
			 adjust administratively, consistent with the increases made under subsection
			 (a), the rates of disability compensation payable to persons under section 10
			 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under
			 chapter 11 of title 38, United States Code.
			(e)Publication of adjusted ratesThe Secretary of Veterans Affairs shall
			 publish in the Federal Register the amounts specified in subsection (b), as
			 increased under that subsection, not later than the date on which the matters
			 specified in section 215(i)(2)(D) of the Social
			 Security Act (42 U.S.C. 415(i)(2)(D)) are required to be published
			 by reason of a determination made under section 215(i) of such Act during
			 fiscal year 2009.
			3.Codification of 2007 cost-of-living
			 adjustment in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Veterans’ disability
			 compensationSection 1114 of
			 title 38, United States Code, is amended—
				(1)in subsection (a), by striking
			 $115 and inserting $117;
				(2)in subsection (b), by striking
			 $225 and inserting $230;
				(3)in subsection (c), by striking
			 $348 and inserting $356;
				(4)in subsection (d), by striking
			 $501 and inserting $512;
				(5)in subsection (e), by striking
			 $712 and inserting $728;
				(6)in subsection (f), by striking
			 $901 and inserting $921;
				(7)in subsection (g), by striking
			 $1,135 and inserting $1,161;
				(8)in subsection (h), by striking
			 $1,319 and inserting $1,349;
				(9)in subsection (i), by striking
			 $1,483 and inserting $1,517;
				(10)in subsection (j), by striking
			 $2,471 and inserting $2,527;
				(11)in subsection (k)—
					(A)by striking $89 both places
			 it appears and inserting $91; and
					(B)by striking $3,075 and
			 $4,313 and inserting $3,145 and
			 $4,412, respectively;
					(12)in subsection (l), by striking
			 $3,075 and inserting $3,145;
				(13)in subsection (m), by striking
			 $3,392 and inserting $3,470;
				(14)in subsection (n), by striking
			 $3,860 and inserting $3,948;
				(15)in subsections (o) and (p), by striking
			 $4,313 each place it appears and inserting
			 $4,412;
				(16)in subsection (r), by striking
			 $1,851 and $2,757 and inserting
			 $1,893 and $2,820, respectively; and
				(17)in subsection (s), by striking
			 $2,766 and inserting $2,829.
				(b)Additional compensation for
			 dependentsSection 1115(1) of
			 such title is amended—
				(1)in subparagraph (A), by striking
			 $139 and inserting $142;
				(2)in subparagraph (B), by striking
			 $240 and $70 and inserting $245
			 and $71, respectively;
				(3)in subparagraph (C), by striking
			 $94 and $70 and inserting $96 and
			 $71, respectively;
				(4)in subparagraph (D), by striking
			 $112 and inserting $114;
				(5)in subparagraph (E), by striking
			 $265 and inserting $271; and
				(6)in subparagraph (F), by striking
			 $222 and inserting $227.
				(c)Clothing allowance for certain disabled
			 veteransSection 1162 of such
			 title is amended by striking $662 and inserting
			 $677.
			(d)Dependency and indemnity compensation for
			 surviving spouses
				(1)New law dicSection 1311(a) of such title is
			 amended—
					(A)in paragraph (1), by striking
			 $1,067 and inserting $1,091; and
					(B)in paragraph (2), by striking
			 $228 and inserting $233.
					(2)Old law dicThe table in paragraph (3) of such section
			 is amended to read as follows:
					
						
							
								
									Pay
						gradeMonthly
						ratePay
						gradeMonthly
						rate
									
								
									1 If the veteran
					 served as sergeant major of the Army, senior enlisted advisor of the Navy,
					 chief master sergeant of the Air Force, sergeant major of the Marine Corps, or
					 master chief petty officer of the Coast Guard, at the applicable time
					 designated by section 1302 of this title, the surviving spouse's rate shall be
					 $1,342.
									
									2 If the veteran
					 served as Chairman or Vice-Chairman of the Joint Chiefs of Staff, Chief of
					 Staff of the Army, Chief of Naval Operations, Chief of Staff of the Air Force,
					 Commandant of the Marine Corps, or Commandant of the Coast Guard, at the
					 applicable time designated by section 1302 of this title, the surviving
					 spouse's rate shall be $2,499.
									
								
									E–1$1,091W–4$1,305
									
									E–2$1,091O–1$1,153
									
									E–3$1,091O–2$1,191
									
									E–4$1,091O–3$1,274
									
									E–5$1,091O–4$1,349
									
									E–6$1,091O–5$1,485
									
									E–7$1,129O–6$1,674
									
									E–8$1,191O–7$1,808
									
									E–9$1,2421O–8$1,985
									
									W–1$1,153O–9$2,123
									
									W–2$1,198O–10$2,3282
									
									W–3$1,234
									
								
							
						
				(3)Additional dic for children or
			 disabilitySection 1311 of
			 such title is amended—
					(A)in subsection (b), by striking
			 $265 and inserting $271;
					(B)in subsection (c), by striking
			 $265 and inserting $271; and
					(C)in subsection (d), by striking
			 $126 and inserting $128.
					(e)Dependency and indemnity compensation for
			 children
				(1)Dic when no surviving spouseSection 1313(a) of such title is
			 amended—
					(A)in paragraph (1), by striking
			 $452 and inserting $462;
					(B)in paragraph (2), by striking
			 $649 and inserting $663;
					(C)in paragraph (3), by striking
			 $846 and inserting $865; and
					(D)in paragraph (4), by striking
			 $846 and $162 and inserting $865
			 and $165, respectively.
					(2)Supplemental dic for certain
			 childrenSection 1314 of such
			 title is amended—
					(A)in subsection (a), by striking
			 $265 and inserting $271;
					(B)in subsection (b), by striking
			 $452 and inserting $462; and
					(C)in subsection (c), by striking
			 $225 and inserting $230.
					(f)Effective
			 dateThe amendments made by
			 this section shall take effect on December 1, 2007.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
